DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. (US 2021/0219320A1) in view of Zhang et al. (US 2019/0387377A1).

Belleschi et al. et al. disclose methods for controlling radio transmissions with the following features: regarding claim 1, a method for wireless communications, comprising: receiving, over a sidelink from a first user equipment (UE) at a second UE, a method for wireless communications, comprising: receiving, over a sidelink from a first user equipment (UE) at a second UE, sidelink control information (i.e. a wireless communications comprising a first UE1 and a second UE2, wherein the UE2 receiving from the first user equipment UE1 over a sidelink a first sidelink control information (SCI) 202), wherein the sidelink control information indicates a first reservation of a first set of resources for a first data transmission from the first UE to the second UE and indicates a second reservation of a second set of resources for a second data transmission from the second UE (i.e. the first SCI 202 indicates a first reservation of first resource set that the first UE 20 intends to perform a D2D radio transmission on the candidate set of radio resources, and the  includes an indication of a second set of resources for UE 30 for data transmission), wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. the second data transmission 204 is chained transmission in response to the first data transmission 202 from the first UE 20), receiving, from the first UE at the second UE, the first data transmission over the first set of resources based at least in part on the first reservation (i.e. the second UE 30 receives first data transmission 202 over the first resource set based on first reservation),  and transmitting, from the second UE, the second data transmission using the second set of resources based at least in part on the second reservation (i.e. the second UE 30 transmits data 204 using second resource set based on second reservation)”).
Belleschi et al. is short of expressly teaching “wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE”.
	Zhang et al. disclose a method and apparatus for resource allocation in sidelink communications with the following features: regarding claim 1, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (Fig. 1, a flow chart of a resource selection or reselection method according to an embodiment of the present disclosure, see teachings in [0123 & 0156-0166] summarized as “wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. a UE detects physical sidelink control channel (PSCCH) in a format of Sidelink Control Information (SCI)  transmitted by other UE to obtain a resource reservation period indicated by the PSCCH, the UE selects a resource from resources, and  the UE transmits a physical sidelink shared channel (PSSCH) on selected resources, and if the UE is to transmit signals on multiple carriers simultaneously, and the number of carriers 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Belleschi et al. by using the features as taught by Zhang et al. in order to provide a more effective and efficient system that is capable of conducting a chained transmission by the second UE in response to the first data transmission from the first UE. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 15:
Belleschi et al. et al. disclose methods for controlling radio transmissions with the following features: regarding claim 15, a method for wireless communications, comprising: transmitting, over a sidelink from a first user equipment (UE) to a second UE, sidelink control information, wherein the sidelink control information indicates a first reservation of a first set of resources for a first data transmission from the first UE to the second UE and indicates a second reservation of a second set of resources for a second data transmission from the second UE, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE; and transmitting, from the first UE to the second UE, the first data transmission using the first set of resources based at least in part on the first reservation (Fig. 2, illustrates an example of processes in which a D2D radio transmission is controlled according to an embodiment of the invention, see teachings in [0036-0040] a method for wireless communications, comprising: transmitting, over a sidelink from a first user equipment (UE) to a second UE, sidelink control information (i.e. a wireless communications comprising a first UE1 and a second UE2, wherein the UE2 receiving from the first user equipment UE1 over a sidelink a first sidelink control information (SCI) 202), wherein the sidelink control information indicates a first reservation of a first set of resources for a first data transmission from the first UE to the second UE and indicates a second reservation of a second set of resources for a second data transmission from the second UE (i.e. the first SCI 202 indicates a first reservation of first resource set that the first UE 20 intends to perform a D2D radio transmission on the candidate set of radio resources, and the  includes an indication of a second set of resources for UE 30 for data transmission), wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. the second data transmission 204 is chained transmission in response to the first data transmission 202 from the first UE 20), and transmitting, from the first UE to the second UE, the first data transmission using the first set of resources based at least in part on the first reservation (i.e. the second UE 30 receives first data transmission 202 over the first resource set based on first reservation)”).
Belleschi et al. is short of expressly teaching “wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE”.
	Zhang et al. disclose a method and apparatus for resource allocation in sidelink communications with the following features: regarding claim 15, wherein the second wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. a UE detects physical sidelink control channel (PSCCH) in a format of Sidelink Control Information (SCI)  transmitted by other UE to obtain a resource reservation period indicated by the PSCCH, the UE selects a resource from resources, and  the UE transmits a physical sidelink shared channel (PSSCH) on selected resources, and if the UE is to transmit signals on multiple carriers simultaneously, and the number of carriers on which the UE needs to perform transmission simultaneously is greater than the number of current available radio transmission chains of the UE, the UE prioritizing transmission of signals with a high priority and giving up transmission of signals with a low priority, otherwise a chained transmission is used)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Belleschi et al. by using the features as taught by Zhang et al. in order to provide a more effective and efficient system that is capable of conducting a chained transmission by the second UE in response to the first data transmission from the first UE. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 29:
an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (i.e. a non-transitory storage medium, which comprises program code to be executed by at least one processor of a radio device for a wireless communication network and execution of the program code causes the radio device to), receive, over a sidelink from a first user equipment (UE) at a second UE, sidelink control information (i.e. a wireless communications comprising a first UE1 and a second UE2, wherein the UE2 receiving wherein the sidelink control information indicates a first reservation of a first set of resources for a first data transmission from the first UE to the second UE and indicates a second reservation of a second set of resources for a second data transmission from the second UE (i.e. the first SCI 202 indicates a first reservation of first resource set that the first UE 20 intends to perform a D2D radio transmission on the candidate set of radio resources, and the  includes an indication of a second set of resources for UE 30 for data transmission), wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. the second data transmission 204 is chained transmission in response to the first data transmission 202 from the first UE 20), receive, from the first UE at the second UE, the first data transmission over the first set of resources based at least in part on the first reservation (i.e. the second UE 30 receives first data transmission 202 over the first resource set based on first reservation), and transmit, from the second UE, the second data transmission using the second set of resources based at least in part on the second reservation (i.e. the second UE 30 transmits data 204 using second resource set based on second reservation)”).
Belleschi et al. is short of expressly teaching “wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE”.
	Zhang et al. disclose a method and apparatus for resource allocation in sidelink communications with the following features: regarding claim 29, wherein the second data transmission from the second UE is a chained transmission in response to the first wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. a UE detects physical sidelink control channel (PSCCH) in a format of Sidelink Control Information (SCI)  transmitted by other UE to obtain a resource reservation period indicated by the PSCCH, the UE selects a resource from resources, and  the UE transmits a physical sidelink shared channel (PSSCH) on selected resources, and if the UE is to transmit signals on multiple carriers simultaneously, and the number of carriers on which the UE needs to perform transmission simultaneously is greater than the number of current available radio transmission chains of the UE, the UE prioritizing transmission of signals with a high priority and giving up transmission of signals with a low priority, otherwise a chained transmission is used)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Belleschi et al. by using the features as taught by Zhang et al. in order to provide a more effective and efficient system that is capable of conducting a chained transmission by the second UE in response to the first data transmission from the first UE. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 30:
Belleschi et al. et al. disclose methods for controlling radio transmissions with the following features: regarding claim 30, an apparatus for wireless communications, an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (i.e. a non-transitory storage medium, which comprises program code to be executed by at least one processor of a radio device for a wireless communication network and execution of the program code causes the radio device to), transmit, over a sidelink from a first user equipment (UE) to a second UE, sidelink control information (i.e. a wireless communications comprising a first UE1 and a second UE2, wherein the UE2 receiving from the first user equipment UE1 over a sidelink a first sidelink control information (SCI) 202), wherein the sidelink control information indicates a first reservation of a first set of resources for a first data transmission from the first UE to the second UE and indicates a second reservation of a second set of resources for a second data transmission from the second UE (i.e. the first SCI 202 indicates a first reservation of first resource set that the first UE 20 intends to perform a D2D radio transmission on the candidate set of radio resources, and the  includes an indication of a second set of resources for UE 30 for data transmission), wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. the second data transmission 204 is chained transmission in response to the first data transmission 202 from the first UE 20), and transmit, from the first UE to the second UE, the first data transmission using the first set of resources based at least in part on the first reservation (i.e. the second UE 30 receives first data transmission 202 over the first resource set based on first reservation)”).
Belleschi et al. is short of expressly teaching “wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE”.
	Zhang et al. disclose a method and apparatus for resource allocation in sidelink communications with the following features: regarding claim 30, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (Fig. 1, a flow chart of a resource selection or reselection method according to an embodiment of the present disclosure, see teachings in [0123 & 0156-0166] summarized as “wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. a UE detects physical sidelink control channel (PSCCH) in a format of Sidelink Control Information (SCI)  transmitted by other UE to obtain a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Belleschi et al. by using the features as taught by Zhang et al. in order to provide a more effective and efficient system that is capable of conducting a chained transmission by the second UE in response to the first data transmission from the first UE. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2, 4-8, 18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. (US 2021/0219320 A1) in view of Zhang et al. (US 2019/0387377 A1) as applied to claims 1 and 15 above, and further in view of Cheng et al. (US 2020/0322024 A1).

Belleschi et al. and Zhang et al. disclose the claimed limitations as described in paragraph 6 above. Belleschi et al. and Zhang et al. do not expressly disclose the following features: regarding claim 2, further comprising: receiving updated sidelink 
Cheng et al. disclose a method for sidelink channel state information acquisition with the following features: regarding claim 2, further comprising: receiving updated sidelink control information that indicates a modification to the second reservation of the second set of resources for the second data transmission (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0038 & 0089-0099] summarized as “the first SCI format 312, and the second SCI format 312 transmitted to second UE 302, wherein the first SCI format and the second SCI format may have two different SCI formats, and the UE 302 may obtain resource allocation information of the second SCI format may include a modified source ID field”); regarding claim 4, wherein the sidelink control information comprises a sidelink control information message (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0037-0038] summarized as “the UE 302 may obtain resource allocation information of the second SCI format information from the TX UE 304, wherein UE 304 transmitting a SCI message in a SCI format may also be referred to as a TX UE”); regarding claim 5, wherein the sidelink control information comprises a first sidelink control information message associated with the first reservation and a second sidelink control information message associated with the second reservation (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0038 & 0089-0099] 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Belleschi et al. with Zhang et al. by using the features as taught by Cheng et al. in order to provide a more effective and efficient system that is capable indicating modification to the second reservation, SLC information is associated with reservation, second SLC information include identifier for second UE. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. (US 2021/0219320A1) in view of Zhang et al. (US 2019/0387377 A1) as applied to claims 1 and 15 above, and further in view of Xu et al. (US 2020/0029353 A1).

Belleschi et al. and Zhang et al. disclose the claimed limitations as described in paragraph 6 above. Cheng et al. and Zhang et al. do not expressly disclose the following features: regarding claim 3, further comprising: receiving subsequent sidelink control information that voids any previously transmitted sidelink control information with a same identifier as the subsequent sidelink control information; regarding claim 19, further comprising: transmitting subsequent sidelink control information that voids any previously transmitted sidelink control information with a same identifier as the subsequent sidelink control information.
Xu et al. disclose a resource request method and system with the following features: regarding claim 3, further comprising: receiving subsequent sidelink control information that voids any previously transmitted sidelink control information with a same identifier as the subsequent sidelink control information (Fig. 3, a flowchart of a resource request method according to an embodiment of the present invention, see teachings in [0147-0153] summarized as “an existing SCI format is reused as values of some fields in an SCI format 0 are set to special values, for example, a value of an original field, in the SCI format 0, that has a length of 1 bit and that is used to indicate frequency hopping is set to 0 or 1, values of all bits corresponding to an original field that is used to indicate resource block assignment and that is in the SCI format 0 are set 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Belleschi et al. with Zhang et al. by using the features as taught by Xu et al. in order to provide a more effective and efficient system that is capable receiving subsequent sidelink control information that voids any previously transmitted SCI. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. (US 2021/0219320 A1) in view of Zhang et al. (US 2019/0387377 A1) as applied to claim 1 above, and further in view of Wang et al. (US 2020/0366427 A1).

Belleschi et al. and Zhang et al. disclose the claimed limitations as described in paragraph 6 above. Belleschi et al. and Zhang et al. do not expressly disclose the following features: regarding claim 9, wherein transmitting the second data transmission comprises: transmitting the second data transmission to a third UE that is associated with the first UE.
Wang et al. disclose a method of facilitating a group hybrid automatic repeat request procedure for sidelink with the following features: regarding claim 9, wherein transmitting the second data transmission comprises: transmitting the second data transmission to a third UE that is associated with the first UE (Fig. 4, illustrates an example, non-limiting, system that facilitates a group hybrid automatic repeat request procedure in accordance with one or more embodiments described herein, see teachings in [0056-0059 & claims 18-19] summarized as “receiving a data packet from a second user equipment, wherein the data packet comprises sidelink control information, and transmitting the data packet to a third user equipment, wherein transmitting the data packet to the third user equipment comprises: retransmitting the sidelink control information via a physical shared control channel at a first resource defined by the sidelink control information, and transmitting the data packet on a physical shared sidelink control channel via a second resource defined by the sidelink control information”).
.

Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. (US 2021/0219320 A1) in view of Zhang et al. (US 2019/0387377 A1) as applied to claims 1 and 15 above, and further in view of He et al. (US 2020/0037343 A1).

Belleschi et al. and Zhang et al. disclose the claimed limitations as described in paragraph 6 above. Belleschi et al. and Zhang et al. do not expressly disclose the following features: regarding claim 10, wherein the first set of resources and the second set of resources are from separate resource pools; regarding claim 25, wherein the first set of resources and the second set of resources are from separate resource pools.
He et al. disclose a method and apparatus for network controlled resource allocation with the following features: regarding claim 10, wherein the first set of resources and the second set of resources are from separate resource pools (Fig. 19, illustrates an example CSI/SRS resource according to embodiments of the present disclosure, see teachings in [0279] summarized as “SCIs in one resource pool can schedule PSCCHs in different resource pools other than the SCI resource pool, as SCI 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Belleschi et al. with Zhang et al. by using the features as taught by He et al. in order to provide a more effective and efficient system that is capable of providing first set of resources and the second set of resources from separate resource pools. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 11-12 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. (US 2021/0219320 A1) in view of Zhang et al. (US 2019/0387377A1) as applied to claims 1 and 15 above, and further in view of Huang et al. (US 2021/0007096 A1).

Belleschi et al. and Zhang et al. disclose the claimed limitations as described in paragraph 6 above. Belleschi et al. and Zhang et al. do not expressly disclose the following features: regarding claim 11, wherein the sidelink control information indicates 
Huang et al. disclose a method and apparatus for indicating time gap for device-to-device communication with the following features: regarding claim 11, wherein the sidelink control information indicates a third set of resources for a third data transmission from the second UE in response to the first data transmission (Fig. 11,  a diagram according to one exemplary embodiment, see teachings in [375-0376] summarized as “first UE transmits a first SCI in the slot tn and indicate a first number of reserved resource, and first UE could transmit a second SCI in slot t.n+k and the second SCI could indicate a second number of reserved resource, and the reserved resource in the third slot indicated by the first SCI is aligned with the reserved resource indicated by the second SCI”); regarding claim 12, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission for simultaneous transmission (Fig. 11,  a diagram according to one exemplary embodiment, see teachings in [375-0376] summarized as “second and third transmissions may be occurred on two consecutive/adjacent slot containing the reserved resource”); regarding claim 26, wherein the sidelink control information 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Belleschi et al. with Zhang et al. by using the features as taught by Huang et al. in order to provide a more effective and efficient system that is capable of indicating with the SCI a third set of resources for a third data transmission simultaneously. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. (US 2021/0219320 A1) in view of Zhang et al. (US 2019/0387377 A1) and Huang et al. (US 2021/0007096 A1) as applied to claims 1 and 15 above, and further in view of Kung et al. (US 2020/0389257 A1).

Belleschi et al., Zhang et al. and Huang et al. disclose the claimed limitations as described in paragraphs 6 and 10 above. Belleschi et al., Zhang et al. and Huang et al. do not expressly disclose the following features: regarding claim 13, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission with a timing offset; regarding claim 28, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission with a timing offset.
Kung et al. disclose a method and apparatus for handling feedback resource for groupcast in sidelink with the following features: regarding claim 13, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission with a timing offset (Fig. 15, a diagram according to one exemplary embodiment, see teachings in [0055 & 0292] summarized as “UE2 could transmit a second message associated with sidelink feedback resources to UE1 and UE3, and UE3 could transmit a third message associated with sidelink feedback resources, and transmission may has time offset”); regarding claim 28, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission with a timing offset (Fig. 15, a diagram according to one exemplary embodiment, see teachings in [0055 & 0292] summarized as “UE2 could transmit a second message associated with sidelink feedback resources to UE1 and UE3, and UE3 could transmit a third message associated with sidelink feedback resources, and transmission may has time offset”)
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. (US 2021/0219320 A1) in view of Zhang et al. (US 2019/0387377A1) as applied to claim 1 above, and further in view of Gulati et al. (US 2018/0063816 A1).

Belleschi et al. and Zhang et al. disclose the claimed limitations as described in paragraph 5 above. Belleschi et al. and Zhang et al. do not expressly disclose the following features: regarding claim 14, further comprising: validating the second reservation of the second set of resources for the second data transmission by attempting to detect the second data transmission.
Gulati et al. disclose a method for identifying a candidate set of resources for data transmission with the following features: regarding claim 14, further comprising: validating the second reservation of the second set of resources for the second data transmission by attempting to detect the second data transmission (Fig. 4, illustrates an example of a process flow that supports autonomous resource selection for multiple transmissions in D2D communication in accordance with various aspects of the present disclosure, see teachings in [0006, 0029 & 0044] summarized as “UE may identify a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Belleschi et al. with Zhang et al. by using the features as taught by Gulati et al. in order to provide a more effective and efficient system that is capable of validating the second reservation of the second set of resources for the second data transmission. The motivation of using these functions is that it is more cost effective and dynamic.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. (US 2021/0219320 A1) in view of Zhang et al. (US 2019/0387377 A1) as applied to claims 1 and 15 above, and further in view of Martin et al. (US 2018/0324823 A1).
Belleschi et al. and Zhang et al. disclose the claimed limitations as described in paragraph 5 above. Belleschi et al. and Zhang et al. do not expressly disclose the following features: regarding claim 16, further comprising: reserving autonomously at the first UE the first set of resources and the second set of resources; regarding claim 17, further comprising: receiving a grant from a base station indicating the first set of resources; and reserving autonomously at the first UE the second set of resources.
Martin et al. disclose a method of transmitting data from a first communications terminal to a second communications terminals with the following features: regarding claim 16, further comprising: reserving autonomously at the first UE the first set of 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Belleschi et al. with Zhang et al. by using the features as taught by Martin et al. in order to provide a more effective and efficient system that is capable of reserving autonomously at the first UE the first set of resources and the second set of resources and receiving grant from base station for first resource and autonomous reservation for second resource. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473